Conviction for burglary; punishment, two years in the penitentiary.
In considering appellant's motion for rehearing our attention is drawn to the fact that the appeal bond in this case, which was made and entered into after the adjournment of the trial term of the court below, is defective in that same bears the approval only of the sheriff and is not approved by the trial judge as is required by article 818, C. C. P. The lack of a sufficient bond deprives this court of its jurisdiction to pass on the merits of the case, and the original opinion herein is withdrawn, and the appeal is ordered dismissed.
Dismissed. *Page 291